Exhibit 10.1

TURNING POINT THERAPEUTICS, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

for

YI LARSON

This Executive Employment Agreement (this “Agreement”), is made and entered into
as of July 25, 2019, by and between Yi Larson (“Executive”) and Turning Point
Therapeutics, Inc. (the “Company”).

WHEREAS, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

WHEREAS, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.    Employment by the Company.

1.1    Position. Executive shall serve as the Company’s Executive Vice President
and Chief Financial Officer, reporting to Athena Countouriotis, M.D., the
Company’s President & CEO (the “CEO”). Executive’s commencement of employment
with the Company will be on or before September 3, 2019 (such actual date of
commencement of employment with the Company, the “Start Date”). During the term
of Executive’s employment with the Company, Executive will devote Executive’s
best efforts and substantially all of Executive’s business time and attention to
the business of the Company, except for approved vacation periods and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies.

1.2    Duties and Location. Executive shall perform such duties as are
customarily associated with the position of Executive Vice President and Chief
Financial Officer and such other duties as are assigned to Executive by the CEO.
Executive’s primary office location shall be the Company’s headquarters located
in San Diego, California. Subject to the terms of this Agreement, the Company
reserves the right to reasonably require Executive to perform Executive’s duties
at places other than Executive’s primary office location from time to time and
to require reasonable business travel.

1.3    Policies and Procedures. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.



--------------------------------------------------------------------------------

2.    Compensation.

2.1    Base Salary. For services to be rendered hereunder, Executive shall
receive a base salary at the rate of $18,750 semi-monthly, which equates to
$450,000 per year (the “Base Salary”), less standard payroll deductions and
withholdings and payable in accordance with the Company’s regular payroll
schedule.

2.2    Annual Bonus. Executive will be eligible for an annual discretionary
bonus (the “Annual Bonus”) of up to 40% of Executive’s then current annual Base
Salary (the “Target Bonus Amount”). Whether Executive receives an Annual Bonus
for any given year, and the amount of any such Annual Bonus, will be determined
in the good faith discretion of the Company’s Board of Directors (the “Board”)
(or the Compensation Committee thereof) and the CEO, based upon the Company’s
and Executive’s achievement of corporate and individual objectives and
milestones to be determined on an annual basis by the Board (or Compensation
Committee thereof). No Annual Bonus is guaranteed and, in addition to the other
conditions for earning such compensation, Executive must remain an employee in
good standing of the Company on the scheduled Annual Bonus payment date in order
to be eligible for any Annual Bonus. Executive’s Performance Bonus for 2019, if
any, will not be pro-rated based upon the portion of 2019 that Executive is
employed by the Company.

2.3    Sign-On Bonus. Executive will be provided with a sign-on bonus of
$150,000. The sign-on bonus is subject to repayment in the event Executive
voluntarily terminates her employment with the Company without Good Reason (as
defined below) or if the Company terminates Executive’s employment for Cause (as
defined below), in either event within the thirty-six (36) months of Executive’s
employment with the Company.

3.    Standard Company Benefits. Executive shall, in accordance with Company
policy and the terms and conditions of the applicable Company benefit plan
documents, be eligible to participate in the benefit and fringe benefit programs
provided by the Company to its executive officers and other employees from time
to time. Any such benefits shall be subject to the terms and conditions of the
governing benefit plans and policies and may be changed by the Company in its
discretion. As an executive at the Company, Executive will be eligible to take
paid time off (“PTO”) under the Company’s Discretionary PTO Policy (the
“Discretionary PTO Policy”). Under the Discretionary PTO Policy, Executive does
not accrue PTO. Rather, Executive is permitted to use discretion in achieving an
appropriate work/life balance by taking time off as needed and consistent with
job demands. There is no set minimum or maximum amount of time off that may be
taken in a given year, however Executive must obtain prior approval from the CEO
before taking PTO, except for absences that qualify under state and local paid
sick leave laws. Although there is no limit on the amount of time that may be
taken under the Discretionary PTO Policy, Executive is expected to exercise this
right responsibly and continue to satisfy all professional obligations. Neglect
of professional obligations may result in disciplinary action, up to and
including termination of employment.

4.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

 

2



--------------------------------------------------------------------------------

5.    Relocation.

5.1    Temporary Housing Allowance. To assist Executive with Executive’s
relocation to San Diego, the Company will provide Executive with a temporary
housing allowance of $10,000 per month for 12 months, for a maximum of $120,000.
The temporary housing allowance will be paid on the first pay period of each
month following the Start Date, subject to Executive’s continued service, and is
subject to all applicable withholding and payroll taxes. The temporary housing
allowance payment will be grossed up to compensate for income taxes, which tax
gross-up shall be paid in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(v). In the event that (i) Executive voluntarily
terminates her employment with the Company without Good Reason (as defined in
the Severance Plan) within thirty-six (36) months after the Start Date, or
(ii) the Company terminates Executive’s employment for Cause (as defined in the
Severance Plan) within thirty-six (36) months after the Start Date, Executive
agrees to repay the full amount of the temporary housing allowance (together
with any related tax-gross up payment) within thirty (30) days after termination
of Executive’s employment.

5.2    Relocation Assistance. To assist Executive with expenses associated with
Executive’s relocation to the San Diego area, Executive will be provided with a
one-time relocation assistance payment of $100,000, should Executive elect to
relocate to San Diego by the first anniversary of the Start Date and provide
written notice of such election to Company prior to such anniversary date
(“Relocation Election”). In such event, this relocation assistance payment will
be made on the first regularly scheduled pay date following the date of the
Relocation Election, subject to Executive’s continued service. The relocation
assistance payment will be paid and treated as taxable compensation and will be
subject to any withholding tax and payroll deductions required by law. The
relocation assistance payment will be grossed up to compensate for income taxes,
which tax gross-up shall be paid in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(v). In the event that (i) Executive voluntarily
terminates her employment with the Company without Good Reason (as defined in
the Severance Plan) within thirty-six (36) months after the Start Date, or
(ii) the Company terminates Executive’s employment for Cause (as defined in the
Severance Plan) within thirty-six (36) months after the Start Date, Executive
agrees to repay the full amount of the relocation assistance payment (together
with any related tax-gross up payment) within thirty (30) days after termination
of Executive’s employment.

5.3    Commuting Allowance.    In the event that Executive does not make the
Relocation Election and does not receive the relocation assistance payment under
Section 5.2, then starting from the first anniversary of the Start Date, to
assist the Executive with housing and commuting expenses in connection with
Executive’s commute to the Company’s San Diego office, the Company will provide
Executive with a commuting allowance payment of $5,000 per month. The commuting
allowance payments will be treated as taxable compensation and will be grossed
up to compensate for income taxes, which tax gross-up shall be paid in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).

6.    Stock Option Grant. Subject to approval by the Board, Executive shall be
granted an option to purchase 312,397 shares of Common Stock of the Company at
the fair market value on the date of grant (the “Option”). The Option shall be
governed in all respects by the terms of the governing equity plan documents and
option agreement between Executive

 

3



--------------------------------------------------------------------------------

and the Company, and shall be subject to a vesting schedule whereby 25% of the
shares subject to the Option shall vest one year after grant, with the remaining
shares vesting in equal monthly installments over the following three years
thereafter, subject to Executive’s continuous service.

7.    Proprietary Information Obligations.

7.1    Proprietary Information Agreement. Executive shall execute, and will
abide by, the Company’s standard Employment, Confidential Information and
Invention Assignment Agreement (“Proprietary Agreement”).

7.2    Third-Party Agreements and Information. Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement. Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party. During Executive’s employment by the Company, Executive will use in
the performance of Executive’s duties only information that is generally known
and used by persons with training and experience comparable to Executive’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.

8.    Outside Activities and Non-Competition During Employment.

8.1    Outside Activities. Throughout Executive’s employment with the Company,
Executive may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Executive’s duties hereunder
or present a conflict of interest with the Company or its affiliates. Subject to
the restrictions set forth herein, and only with prior written disclosure to and
consent of the Board, Executive may engage in other types of business or public
activities. The Board may rescind such consent, if the Board determines, in its
sole discretion, that such activities compromise or threaten to compromise the
Company’s or its affiliates’ business interests or conflict with Executive’s
duties to the Company or its affiliates.

8.2    Non-Competition During Employment. Except as otherwise provided in this
Agreement, during Executive’s employment by the Company, Executive will not,
without the express written consent of the Board, directly or indirectly serve
as an officer, director, stockholder, employee, partner, proprietor, investor,
joint ventures, associate, representative or consultant of any person or entity
engaged in, or planning or preparing to engage in, business activity competitive
with any line of business engaged in (or planned to be engaged in) by the
Company or its affiliates; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) 1% of any class of securities of any
enterprise (without participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange. In
addition, Executive will be subject to certain restrictions (including
restrictions continuing after Executive’s employment ends) under the terms of
the Proprietary Agreement.

 

4



--------------------------------------------------------------------------------

9.    Termination of Employment; Severance and Change in Control Benefits.

9.1    At-Will Employment. Executive’s employment relationship is at-will.
Either Executive or the Company may terminate the employment relationship at any
time, with or without Cause (as such term is defined in the Company’s Severance
Benefit Plan – C-Suite (the “Severance Plan”)) or advance notice.

9.2    Covered Termination Unrelated to Change in Control. In the event
Executive’s employment with the Company is terminated due to a Covered
Termination (as defined in the Severance Plan) at any time except during the
Change in Control Protection Period (as defined in the Severance Plan), then
Executive shall be entitled to the benefits provided under, and subject to the
terms and conditions of, the Severance Plan.

9.3    Covered Termination During Change in Control Protection Period. In the
event Executive’s employment with the Company is terminated due to a Covered
Termination during the Change in Control Protection Period, then in lieu of (and
not additional to) the severance benefits described in Section 9.2, Executive
shall be entitled to the benefits provided under, and subject to the terms and
conditions of, the Severance Plan.

9.4    Termination for Cause; Death or Disability. Executive will not be
eligible for, or entitled to any severance benefits, including (without
limitation) the Severance Benefits and Change in Control benefits listed in
Sections 9.2 and 9.3 above, if the Company terminates Executive’s employment for
Cause, or Executive’s employment terminates due to Executive’s death or
disability.

10.    Dispute Resolution. To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, Executive’s employment with the Company, or
the termination of Executive’s employment from the Company, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted in San Diego, California by JAMS, Inc. (“JAMS”) or its successors,
under JAMS’ then applicable rules and procedures for employment disputes (which
can be found at http://www.jamsadr.com/rules-clauses/, and which will be
provided to Executive on request); provided that the arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. Executive and the Company shall be
entitled to all rights and remedies that either would be entitled to pursue in a
court of law. Both Executive and the Company acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. The Company shall
pay all filing fees in excess of those which would be required if the dispute
were decided in a court of law, and shall pay the arbitrator’s fee. Nothing in
this Agreement is intended to prevent either the Company or Executive from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

 

5



--------------------------------------------------------------------------------

11.    General Provisions.

11.1    Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

11.2    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Parties.

11.3    Waiver. Any waiver of any breach of any provisions of this Agreement
must be in writing to be effective, and it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

11.4    Complete Agreement. This Agreement, together with the Severance Plan and
the Proprietary Agreement, constitutes the entire agreement between Executive
and the Company with regard to the subject matter hereof and is the complete,
final, and exclusive embodiment of the Company’s and Executive’s agreement with
regard to this subject matter. This Agreement is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. It cannot be modified or amended except in a writing signed by
a duly authorized officer of the Company, with the exception of those changes
expressly reserved to the Company’s discretion in this Agreement.

11.5    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.

11.6    Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

11.7    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of Executive’s duties hereunder and Executive may
not assign any of Executive’s rights hereunder without the written consent of
the Company, which shall not be withheld unreasonably.

11.8    Tax Withholding. All payments and awards contemplated or made pursuant
to this Agreement will be subject to withholdings of applicable taxes in
compliance with all relevant laws and regulations of all appropriate government
authorities. Executive acknowledges and agrees that the Company has neither made
any assurances nor any guarantees concerning the tax treatment of any payments
or awards contemplated by or made pursuant to

 

6



--------------------------------------------------------------------------------

this Agreement. Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to this Agreement.

11.9    Non-Solicitation. Executive agrees that for the one year period after
the date Executive’s employment ends, Executive will not, as an officer,
director, employee, consultant, owner, partner, or in any other capacity, either
directly or through others, solicit, induce, encourage, or participate in
soliciting, inducing or encouraging any employee, consultant, or independent
contractor of the Company to terminate his, her or its relationship with the
Company or its affiliates, even if Executive did not initiate the discussion or
seek out the contact.

11.10    Non-disparagement. Executive agrees not to disparage the Company and
its affiliates, and the Company’s and its affiliates’ officers, directors,
employees, shareholders, investors and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
provided that Executive may respond accurately and fully to any question,
inquiry or request for information when required by legal process or as part of
a government investigation. Notwithstanding the foregoing, nothing herein shall
limit Executive’s right to voluntarily communicate with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Securities and Exchange Commission, other federal
government agency or similar state or local agency or to discuss the terms and
conditions of Executive’s employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

11.11    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first written above.

 

TURNING POINT THERAPEUTICS, INC. By:   /s/ Athena Countouriotis  

Athena Countouriotis, M.D.

Chief Executive Officer

 

EXECUTIVE /s/ Yi Larson Yi Larson

 

7